Per Curiam.
We are of the opinion that the purpose and effect of the amendment to subdivision 4 of section 9 of the Lien Law, made by chapter 507 of the Laws of 1916, was to limit the extent of a hen to the agreed price or value of labor actually performed or materials actually furnished at the time of filing the notice, excepting only materials actuahy manufactured for but not delivered to the real property. The object of the notice has always been “ to advise those who may have a legal interest in the subject of the character and extent of the demand upon which the claim to a Hen is based.” (Toop v. Smith, 181 N. Y. 283, 287, 288.) But, since the amendment, we have been told that “ It is neither necessary nor proper to include in the notice of lien any statement as to labor to be performed or materials to be furnished.” (Pascual v. Greenleaf Park Land Co., 245 N. Y. 294, 297.) What was to be done in the future ceased, under the amendment, to be of legal interest,. (See, generally, Pascual v. Greenleaf Park Land Co., supra; Goldberger-Raabin,Inc., v. 74 Second Ave. Corp., 252 N. Y. 336; Storch & Co. v. Marginal Realty Corp., 109 Misc. 669, 674; Vrooman Sons Co. v. Pierce, 179 App. Div. 436; Ray Mechanics’ Liens [1916 Supp.], 645; 3 Fiero Particular Actions and Proceedings [4th ed.], 2313.)
The judgment so far as appealed from should be reversed on the law and a modified judgment directed in accordance with the revised findings of fact and conclusions of law.
All concur. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ.
Judgment so far as appealed from reversed on the law and judgment directed in accordance with the opinion, with costs. Certain findings of fact and conclusions of law modified.